IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 May 20, 2015 Session

               STATE OF TENNESSEE v. GARRICK GRAHAM

                 Appeal from the Criminal Court for Sullivan County
                  No. S60426    Robert H. Montgomery, Jr., Judge


                 No. E2014-01267-CCA-R3-CD – Filed March 8, 2016
                        _____________________________

Defendant, Garrick Graham, and his Co-Defendant, Bashan Murchison, were convicted
of numerous drug offenses by a Sullivan County Jury. Specifically, Defendant Graham
was convicted of three counts of delivery of .5 grams or more of cocaine (counts 1,3,5),
three counts of sale of .5 grams or more of cocaine (counts 2, 4, 6), delivery of .5 grams
or more of cocaine within 1,000 feet of a recreation center (count 7), sale of .5 grams or
more of cocaine within 1,000 feet of a recreation center (count 8), facilitation of delivery
of .5 grams or more of cocaine within 1,000 of a school (count 9), facilitation of .5 grams
or more of cocaine within 1,000 feet of a school (count 10), facilitation of delivery of .5
grams or more of cocaine within 1,000 feet of a daycare (count 11), facilitation of sale of
.5 grams or more of cocaine within 1,000 feet of a daycare (count 12), delivery of .5
grams or more of cocaine (count 13), facilitation of sale of .5 grams or more of cocaine
(count 14), conspiracy to sell more than 26 grams of cocaine within 1,000 feet of a school
(count 21) and conspiracy to deliver more than 26 grams of cocaine within 1,000 feet of a
school (count 22). The trial court merged counts 1 and 2, counts 3 and 4, counts 5 and 6,
counts 7 and 8, counts 9 and 10, counts 11 and 12, counts 13 and 14, and counts 21 and
22. Defendant Graham received twelve-year sentences for the resulting convictions in
counts 1, 3, 7, 9, and 13. He received a six-year sentence for count 11, and a 25-year
sentence for count 21. The trial court imposed concurrent sentences for counts 1, 3, 5,
11, 13, and 21 to be served consecutively to concurrent sentences in counts 7 and 9 for an
effective 37-year sentence. On appeal, Defendant Graham raises the following issues: (1)
the trial court erred by denying Defendant Graham‟s motion for severance of offenses;
(2) the trial court erred in denying Defendant Graham‟s motion for election of theories
and/or bill of particulars; (3) the trial court erred in denying Defendant Graham‟s Batson
challenge; (4) the trial court erred in denying Defendant Graham‟s request to determine
the competency of the CI; (5) whether the evidence was sufficient beyond a reasonable
doubt to support Defendant‟s Graham‟s conspiracy convictions; and (6) whether the trial
court correctly sentenced Defendant Graham. Defendant Murchison also filed an appeal
which is addressed in a separate opinion of this court. Following our review of the
parties‟ briefs, the record, and the applicable law, we affirm the judgments of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which D. KELLY
THOMAS, JR., and CAMILLE R. MCMULLEN, JJ., joined.

L. Dudley Senter, III, Bristol, Tennessee, for the Appellant, Garrick Graham.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Barry P. Staubus, District Attorney General; Lesley Foglia and Kent
Chitwood, Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                       OPINION

Background

       At the time of the offenses in this case, Corporal Ray McQueen of the Kingsport
Police Department was the director of the Second Judicial District Drug Task Force
(DTF). He was contacted by John Dukes about working as a confidential informant (CI)
in the investigation of Defendant Garrick Graham and Defendant Bashan Murchison.
Mr. Dukes had previously been convicted of a drug crime in Virginia and spent three
months in jail. Since he was enlisted in the United States Army at the time of the offense,
Mr. Dukes also spent three months in confinement as a result of a court martial. Mr.
Dukes had met Defendant Graham in 2010 at the home of Mr. Dukes‟ sister, Keanna
Duke, located at 111 Broadview Avenue in Kingsport, Tennessee. Defendant Murchison
also had a relationship with Mr. Dukes‟ other sister. In the Spring of 2011, Mr. Dukes
was charged in Virginia with conspiracy to distribute cocaine. Drug agents in Virginia
suggested that he contact agents in Tennessee about becoming a CI. Mr. Dukes was paid
for working as an informant, and he was not made any promises by Corporal McQueen
about his pending Virginia charges in exchange for working as a CI. Thereafter, Mr.
Dukes arranged controlled crack cocaine buys that took place on September 1, 10, 15,
and 26, 2011, and on October 12, 17, and 24, 2011, and finally on November 7, 2011.
Defendant Graham was Mr. Dukes‟ contact for purchasing the cocaine.

       Concerning the standard procedure for each of the controlled drug buys, Corporal
McQueen testified: “Our deals are uniform. We try to make them all the same.” He said
that the CI would notify the DTF when there was an opportunity to buy drugs. A least
two DTF agents would then meet the CI at a predetermined location, and the CI would
make a recorded call to the “target.” Once a controlled buy was arranged, the DTF
                                          2
agents would search the CI and his vehicle for money, weapons, and narcotics. The CI
would be given recording equipment and “buy money” to purchase the drugs. The
controlled buy was then monitored by the agents. After the drug buy, the CI and DTF
agents would meet at a predetermined location, and the agents would recover physical
and recorded evidence, and a statement would be taken from the CI. The DTF agents
would again search the CI and his vehicle. Corporal McQueen testified that the standard
procedures were followed during each of the controlled buys involving Mr. Dukes and
Defendants Graham and Murchison.

       Mr. Dukes called Defendant Graham on September 1, 2011, to arrange the first
drug buy. He met the DTF agents at the predetermined location and was given $1,000 to
make the purchase. Mr. Dukes drove to his sister‟s house on Broadview Avenue, met
Defendant Graham, and purchased twenty rocks of crack cocaine. Mr. Dukes noted that
during the audio recording of the transaction, he attempted to negotiate a price for the
drugs with Defendant Graham in order to build a “rapport” with him. Corporal McQueen
and Mr. Dukes testified that there was no video of the buy because Mr. Dukes damaged
the equipment when he dropped it. Agents observed Mr. Dukes walk into the house, and
they monitored the audio of the transaction.

       Agent Ashley Cummings, a forensic scientist with the Tennessee Bureau of
Investigation (TBI) Chemistry Drug Identification Section, later performed chemical
testing on a sample of the “rocklike substance” obtained during the controlled buy on
September 1, 2011. The tested sample contained 1.46 grams of cocaine.

       Mr. Dukes called Defendant Graham to arrange the second controlled buy which
took place on September 10, 2011. Mr. Dukes met the agents and was given $1,300 to
make the purchase. Mr. Dukes then drove to his sister‟s house on Broadview Avenue
where he negotiated with Defendant Graham and purchased 34 rocks of cocaine for
$1,250. Corporal McQueen testified that the equipment was again malfunctioning but
there was an audio recording of the second drug buy. On the audio recording, Defendant
Graham could be heard counting out thirty-four rocks of crack cocaine.

       Agent Ashley Cummings of the TBI later tested the substance obtained during the
controlled buy on September 10, 2011. The tested sample contained 1.98 grams of
cocaine.

       Mr. Dukes called Defendant Graham and arranged a third controlled buy on
September 15, 2011. The transaction again took place at Ms. Dukes‟ house at 111
Broadview Avenue. This time the transaction was videotaped. Defendant Graham sold
Defendant thirty-four rocks of crack cocaine for $1,250. During the meeting Defendant
discussed another package of crack cocaine in his possession containing 600 rocks of
                                           3
cocaine. Mr. Dukes testified that the package of cocaine was in a big bag and was
“[m]uch bigger than the amount he had bought from Defendant Graham.

       Agent Carl Smith, a forensic scientist with the TBI, performed a chemical analysis
on the “rocklike substance” purchased on September 15, 2011. He tested samples from
“several small corner bags” which he determined contained .71 grams of cocaine. The
gross weight of the remaining substance was 14.16 grams.

       Mr. Dukes arranged a fourth buy from Defendant Graham on September 26, 2011.
The two “talk[ed] back and forth,” and the discussions led to a meeting at the IHOP
restaurant located on East Stone Drive in Kingsport. Agents followed Mr. Dukes to the
restaurant and identified a blue/green Buick LaSabre known to be Defendant Graham‟s
vehicle in the parking lot. Lieutenant Brad Tate of the Bristol Police Department, who
was assigned to the Second Judicial District Task Force, testified that he saw Defendant
Graham sitting at the table with Mr. Dukes in the restaurant. While there, Defendant
Graham sold Mr. Dukes 58 rocks of cocaine for $2,300. After a short amount of time,
Lieutenant Tate saw Mr. Dukes and Defendant Graham walk out of the restaurant and get
into the Buick LaSabre.

       Agent Jacob White, a forensic scientist with the TBI, performed chemical testing
on a sample of the “rocklike substance” purchased on September 26, 2011. The
substance was packaged in “58 knotted individual corner plastic bags.” The substance in
three of the bags tested positive for cocaine, and the total weight of the three bags was
1.01 grams. The gross weight of the other 55 bags, including the packaging, was 23.68
grams.

      Mr. Dukes contacted Defendant Graham about a fifth controlled buy on October
12, 2011. Mr. Dukes met Defendant Graham at 111 Broadview Avenue. While there,
Defendant Graham called Defendant Murchison on a cell phone because Defendant
Graham did not have the full amount of crack cocaine that Mr. Dukes was trying to
purchase. Mr. Dukes also spoke with Defendant Murchison over the phone about
purchasing 21 grams of cocaine for $2,000. Mr. Dukes testified that he only had $1,800
in buy money, and Defendant Graham agreed to cover the remaining amount so that
Defendant Murchison would not complain. At some point, Mr. Dukes and Defendant
Graham left the house on Broadview and drove to a carwash on Lynn Garden Drive to
meet Defendant Murchison. On the way, Mr. Dukes and Defendant Graham had a
recorded conversation about “[g]oing to the source or cutting out the middle man.”

       When they arrived at the car wash, Mr. Dukes got into Defendant Murchison‟s
vehicle, and Murchison‟s wife or fiancée, Teresa Holder, was also in the vehicle with
him. Defendant Graham remained outside and washed Defendant Murchison‟s vehicle.
                                           4
In a recorded conversation while in the vehicle, Defendant Murchison and Mr. Dukes
discussed how $150 to $200 could be made by selling .5 grams of crack cocaine. Mr.
Dukes testified that they also discussed: “[Y]ou know, I was making so much money, you
know, pushing what he just gave me, that I should give him some money to - - - when he
goes back to his source to get more to bring back more.” Mr. Dukes also told Mr.
Murchison that he thought Defendant Graham had been taking advantage of Mr. Dukes
because there was a lot of “shake” in a couple of buys that Mr. Dukes had made from Mr.
Graham. Mr. Dukes then paid Defendant Murchison $2,000 for crack cocaine.

       Agent John Scott, a forensic scientist with the TBI, performed chemical testing on
the sample of the “rocklike substance” purchased on October 12, 2011. The sample
tested positive for crack cocaine. The total weight of the substance was 26.34 grams.

       Mr. Dukes arranged for a sixth controlled buy with Defendant Graham on October
17, 2011. He spoke with Defendant Graham by phone, and they discussed Mr. Dukes
purchasing 21 grams of cocaine for $2,000 which Mr. Dukes felt was too expensive. Mr.
Dukes said, “I‟m paying almost street value what a crack head would pay.” Mr. Dukes
then called Defendant Murchison to negotiate a price for the cocaine. Mr. Dukes spoke
to Defendant Graham again, and Defendant Graham indicated that if Mr. Dukes “bought
two ounces sitting at 24 grams [he would] only have to pay $1,800 a piece.” They
discussed that the two ounces would be purchased from Defendant Murchison. Mr.
Dukes testified that the numbers given to him by Defendant Graham came from
Defendant Murchison.

       Mr. Dukes later met Defendant Murchison at the IGA parking lot located on West
Sullivan Street, and Defendant Murchison got into the car with him. Corporal McQueen
observed Murchison get into the vehicle. Defendant Murchison‟s wife or fiancée was in
Murchison‟s vehicle. They had a discussion about 28 grams of cocaine, and whether Mr.
Dukes had brought the correct amount of money. Mr. Dukes testified that he purchased
crack cocaine from Defendant Murchison, and on the video of the transaction, Defendant
Murchison could be heard counting the money that had been given to Mr. Dukes by the
DTF. Officer Grady White of the Kingsport Police Department assisted the DTF on
October 17, 2011. He followed a silver Subaru Outback for a short distance and then
made a stop of the vehicle for changing lanes without using a signal. Defendant
Murchison was driving the vehicle, and Teresa Holder was in the passenger seat.

       Agent Sharon Norman, a forensic drug chemist with the TBI, performed chemical
testing of the substance purchased on October 17, 2011. The substance tested positive for
cocaine and weighed 20.93 grams.


                                           5
       Mr. Dukes arranged a seventh controlled buy with Defendant Graham, and they
met at 111 Broadview Avenue on October 24, 2011. They discussed Defendant
Murchison‟s cocaine prices and amounts. At Defendant Murchison‟s request, Mr. Dukes
then drove to the Perfect Pair, a business located on Stone Drive and owned by Defendant
Murchison and Teresa Holder. Defendant Graham arrived at the business after Mr.
Dukes. Mr. Dukes then gave Defendant Murchison $1,950 to purchase crack cocaine,
and Defendant Murchison gave the drugs to Defendant Graham. Mr. Dukes drove back
to 111 Broadview Avenue, and Defendant Graham delivered the cocaine to him. Mr.
Dukes noted that the cocaine appeared to be wet.

       Agent David Holloway, a forensic drug chemist with the TBI, performed chemical
testing on the substance purchased on October 24, 2011. The substance tested positive
for cocaine and had a total weight of 25.31 grams.

       Mr. Dukes arranged an eighth controlled buy on November 7, 2011. He initially
called Defendant Graham, who did not answer. Mr. Dukes then spoke to Defendant
Murchison. He later met Defendant Murchison at the Perfect Pair and purchased a one-
half ounce “chunk” of crack cocaine for $1,000. Since Defendant Murchison did not
have the full amount of drugs that Mr. Dukes had requested, Mr. Dukes called Defendant
Graham and began negotiating another drug transaction in Defendant Murchison‟s
presence. Defendant Graham offered to sell Mr. Dukes 22 rocks of cocaine for $1,700.
Mr. Dukes testified that Defendant Murchison did not want anything that he (Defendant
Murchison) said, during Mr. Dukes‟ conversation with Defendant Graham, relayed to
Defendant Graham. Mr. Dukes told Murchison that Graham had 22 rocks for $1,700.
Mr. Dukes then overheard Murchison talking on the phone to Defendant Graham. Later
that day, Mr. Dukes drove to the carwash located at 525 Lynn Garden Drive. Defendant
Murchison then arrived at the carwash and sold Mr. Dukes an additional 22 rocks of
cocaine for $900. Mr. Dukes testified that he knew the 22 rocks of crack cocaine came
from Defendant Graham because of the “way it looked.” The 22 rocks that Mr. Dukes
had purchased earlier from Graham were individually wrapped.

       Agent Michael Bleakley, a forensic drug chemist with the TBI, tested the
“rocklike substance” purchased on November 7, 2011. One “larger piece” of the
substance weighed 6.62 grams and tested positive for cocaine. The substance in two
“small corner bags” had a gross weight, including packaging, of 8.69 grams. Agent
Bleakley testified that the total weight of the substance submitted was less than 26 grams.

       Steven Starnes is the Geographic Information Systems (GIS) analyst and principle
cartographer for the City of Kingsport. He is an expert in the fields of cartography and
GIS analysis for the City of Kingsport. Mr. Starnes testified that he created “drug buffer”
maps for use in the present case. The maps demonstrated that the IHOP Restaurant
                                            6
 located at 1201 East Stone Drive was within 1,000 feet of the Boys and Girls Club of
 Kingsport, which is a recreational center. The carwash located at 525 Lynn Garden
 Drive, where the controlled drug buy on October 12, 2011, occurred, is within 1,000 feet
 of the Andrew Jackson Elementary School. Another map prepared by Mr. Starnes
 demonstrated that the IGA store located at 433 West Sullivan Street is within 1,000 feet
 of the Play Center, which is a child daycare facility.

Analysis

I.    Denial of Motion to Sever Offenses

      Defendant Graham first argues that the trial court erred by denying his motion to
 sever the multiple drug offenses in this case. We disagree.

      Rule 14(b) of the Tennessee Rules of Criminal Procedure provides in pertinent part:

       (1) If two or more offenses have been joined or consolidated for trial
           pursuant to Rule 8(b), the defendant shall have the right to a severance
           of the offenses unless the offenses are part of a common scheme or plan
           and the evidence of one would be admissible upon the trial of the others.

       Also, Tennessee Rule of Criminal Procedure 8(b), provides that

       [t]wo or more offenses may be joined in the same indictment, presentment,
       or information, with each offense stated in a separate count, or consolidated
       pursuant to Rule 13, if:

             (1) the offenses constitute parts of a common scheme or plan; or
             (2) they are of the same or similar character.

         A trial court‟s decision “to consolidate or sever offenses pursuant to Rules 8(b)
 and 14(b)(1) [Tennessee Rules of Criminal Procedure] are to be reviewed for an abuse of
 discretion.” State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999). “A holding of abuse of
 discretion reflects that the trial court‟s logic and reasoning was improper when viewed in
 light of the factual circumstances and relevant legal principles involved in a particular
 case.” State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999). Our supreme court has
 explained that “when a defendant objects to a pre-trial consolidation motion by the state,
 the trial court must consider the motion by the severance provisions of Rule 14(b)(1), not
 the „same or similar character‟ standard of Rule 8(b).” Spicer v. State 12 S.W.3d 438,
 443 (Tenn. 2000). In reviewing the propriety of the consolidation of offenses prior to

                                             7
trial, the reviewing court should look to the evidence presented at the severance hearing.
Id. at 447.

        Common scheme or plan evidence tends to fall into one of three categories: (1)
offenses that reveal a distinctive design or are so similar as to constitute “signature”
crimes; (2) offenses that are part of a larger, continuing plan or conspiracy; and (3)
offenses that are all part of the same criminal transaction. Moore, 6 S.W.3d at 240. “The
larger, continuing plan category encompasses groups or sequences of crimes committed
in order to achieve a common ultimate goal or purpose.” State v. Hallock, 875 S.W.2d
285, 290 (Tenn. Crim. App. 1993) (citing N. Cohen,*12 Tennessee Law of Evidence, §
404.11 (2nd ed.1990)). “The same transaction category involves crimes which occur
within a single criminal episode.” Id.

        In examining a trial court‟s determination on a severance issue, the second prong
of Rule 14(b)(1) requires a showing that the evidence of one offense would be admissible
in the trial of the others if the offenses became severed. Spicer, 12 S.W.3d at 445. To
comply with the requirements in the second prong, the trial court must conclude that (1)
the evidence of an offense is relevant to some material issue in the trial of the other
offense under Tennessee Rule of Evidence 404(b)(2); and (2) the probative value of the
evidence of the other offense is not outweighed by the prejudicial consequences of
admission under Tennessee Rule of Evidence 404(b)(4). State v. Hoyt, 928 S.W.2d 935,
944 (Tenn. Crim. App. 1995), overruled on other grounds by Spicer, 12 S.W.3d at 447 n.
12. In Tennessee, evidence of other offenses may be admissible to show (1) motive; (2)
intent; (3) guilty knowledge; (4) identity of the defendant; (5) absence of mistake or
accident; or (6) a common scheme or plan for commission of two or more crimes so
related to each other that proof of one tends to establish the other. Id.

       The record reflects that the trial court in this case did not abuse its discretion by
denying Defendant Graham‟s motion to sever offenses. Defendant Graham participated
in each of the individual cocaine transactions in this case. His role in the related
conspiracy with Defendant Murchison demonstrated a continuing scheme or plan to sell
to Mr. Dukes, the CI, increasing quantities of crack cocaine. This court has held that
multiple drug transactions can qualify as a common scheme or plane. State v. Mosley,
No. 01C01-9211-CC-00345, 1993 WL 345542, at *4 (Tenn. Crim. App., Sept. 9,
1993)(“[I]n the case at bar, four of the indicted offenses occurred within a three-day
period and the other occurred approximately six weeks later. All of the offenses involved
the same controlled substance, the same defendant, the same informant and the same
witnesses. It was such a continuous episode so closely related that the proof was
essentially the same in each case.”); State v. Joseph Clyde Beard, Jr., No. 03C01-9502-
CR-00044, 1996 WL 563893 (Tenn. Crim. App., Sept. 26, 1996)(“[C]ommon scheme”
found where same informant purchased similar amounts of cocaine from the same
                                             8
defendant for the same amount of money in the same location although the drug
transactions occurred a month apart); and State v. Patrick L. Maliani, No. M2012-01927-
CCA-R3-CD, 2013 WL 3982156, at *12-13 (Tenn. Crim. App., Aug. 5, 2013)(The “two
offenses were part of a continuing criminal scheme and also important to show the
identity of the Defendant.”).

        All but one of the offenses in this case took place during a period of time from
September 1, 2011, through October 24, 2011, and involved the same controlled
substance, the same CI, and either Defendant Graham or Defendant Murchison or both.
The offenses also involved the same area in Kingsport. Corporal McQueen testified that
the standard procedure was the same for each of the buys, and the buys involved virtually
the same sequence of events. We note that there is no requirement that “each incident be
identical to the previous one.” State v. Roger D. Pulley, No. 01C01-9501-CC-00013,
1995 WL 555060, at *2(Tenn. Crim. App., Sept. 20, 1995). In Pulley, a panel of this
court found that severance was inappropriate when the five drug offenses “[o]ccurred
within eight weeks of one another and involved virtually the same sequence of events, the
same confidential informant, and the same established procedure.” Id. at *2. While
Defendant Murchison had varying degrees of involvement in the offenses, the evidence
of his cooperation with Defendant Graham is sufficient to establish a larger continuing
plan to supply Mr. Dukes with progressively greater quantities of crack cocaine, which
the trial court described as a “criminal enterprise.”

       We further find that evidence of at least one offense in this case would be relevant
to the trial of other offenses. Evidence of each individual drug sale is relevant in the
conspiracy trial to establish Defendant Graham‟s plan with Defendant Murchison and the
overt acts in furtherance of their agreement. Also, evidence of the conspiracy would be
relevant in the trial for each individual sale to show motive, intent and guilty knowledge.
As pointed out by the State, Defendant Graham‟s counsel raised during closing argument
the issue of identity by noting the lack of video evidence for certain drug transactions.
Defendant Graham also raised the possibility of mistake due to what he asserted was the
CI‟s memory problems and unreliable DTF procedures. Therefore, evidence of the
individual drug transactions would be relevant in the trial of other sales in order to
establish identity and show an absence of mistake.

       Finally, we find that Defendant Graham has not established that he was clearly
prejudiced by the lack of severance and that the probative value of the evidence was
outweighed by the prejudicial effect. On appeal, the denial of the severance will not be
reversed unless it appears that the defendant was clearly prejudiced. State v. Coleman,
619 S.W.2d 112 (Tenn. 1981). The trial court in this case minimized the risk of prejudice
by instructing the jury as follows:

                                            9
         The crime charged in each count is a separate and distinct offense. You
         must decide each charged offense for each defendant separately on the
         evidence and the law applicable to the charged offense and to each
         defendant. A defendant may be found guilty or not guilty of any or all of
         the offenses charged and included within each count, however, you can
         find a defendant guilty of only one offense in each count.

 See State v. Patrick L. Maliani, No. M2012-01927-CCA-R3-CD, 2013 WL 3982156, at
 *12-13 (Tenn. Crim. App. Aug. 5, 2013). The jury is presumed to follow its instructions.
 State v. Shaw, 37 S.W.3d 900, 904 (Tenn. 2001). Defendant is not entitled to relief on
 this issue.

II.   Election of Offenses

       Defendant Graham argues that the trial court erred by denying his “Motion for
 Election of Theories and/or Bill or [sic] Particulars.” He asserts that the trial court
 violated his right to a unanimous verdict by failing to require the State to elect “the
 specific acts and offenses to support the general charge of conspiracy.” We disagree.

        Where there is evidence at trial that the defendant has committed multiple offenses
 during a time period alleged in a single count of an indictment or presentment, the
 doctrine of election requires the State to elect the facts upon which it is relying to
 establish a charged offense. State v. Johnson, 53 S.W.3d 628, 630 (Tenn. 2001)
 (citations omitted). “The election requirement safeguards the defendant‟s stated
 constitutional right to a unanimous jury verdict by ensuring that jurors deliberate and
 render a verdict based on the same evidence.” Id. at 631 (citing State v. Brown, 992
S.W.2d 389, 391 (Tenn. 1999)).

        Because the election requirement is “fundamental, immediately touching the
 constitutional rights of the accused,” an election of offenses is mandated whether or not
 the defendant requests an election. Burlison v. State, 501 S.W.2d 801, 804 (Tenn. 1973).
 Rather, it is incumbent upon the trial court even absent a request from the defendant to
 ensure that the State properly makes an election in order to avoid a “„patchwork verdict‟
 based on different offenses in evidence.” State v. Shelton, 851 S.W.2d 134, 137 (Tenn.
 1993).

       First, no election was required in this case. Conspiracy is a single offense even
 though the State alleged and proved multiple and discrete criminal acts committed in
 furtherance of the conspiracy. In State v. Adams, 24 S.W.3d 289 (Tenn. 2000), our
 supreme court set forth:

                                            10
Continuing offenses generally stem from a single motivation or scheme,
although such offenses can be committed by multiple discrete acts
occurring over a period of time. For example, in State v. Hoxie, 963
S.W.2d 737 (Tenn. 1998), we concluded that the offenses of stalking and
telephone harassment were continuing offenses because the statutory
language contemplated a series of discrete actions amounting to a
continuing course of conduct. Id. at 743. In concluding that the offense
punished a single continuing course of conduct, we stated that while the
offenses involved numerous discrete parts, the defendant was not in
danger of receiving a non-unanimous jury verdict. Id. (“While we agree
with the Court of Criminal Appeals that the unlawful actions which
constitute the offense of stalking may in some instances be separate and
distinct crimes, we conclude that when the only offense charged requires
proof of a continuous course of conduct, the election requirement does
not apply.”).

Likewise, in State v. Legg, 9 S.W.3d 111 (Tenn. 1999), we concluded
that the offense of kidnaping [sic] was a continuing offense based upon
the language of the statute and the nature of the offense. We analyzed
the statutory elements of “removal” and “confinement” and noted that
the very nature of removal or confinement did not lend itself to division
into segments of time with various points of termination. Furthermore,
we stated that “an act of removal or confinement does not end merely
upon the initial restraint, and a defendant continues to commit the crime
at every moment the victim‟s liberty is taken.” Id. at 117. Because the
terms “removal” and “confinement” contemplated a continued state of
being restrained, we held that the General Assembly must have intended
to punish a continuing course of conduct by using those terms.

Although the appellants in this case argue that child abuse through
neglect may “be seen as multiple occasions of neglect, each of which
results in serious bodily injury,” these cases illustrate that a continuing
offense may be composed of multiple discrete acts where a single
scheme or motivation is present. Nevertheless, we have previously
stated that we will find that an offense punishes a continuing course of
conduct “only when „the explicit language of the substantive criminal
statute compels such a conclusion, or the nature of the crime involved is
such that [the legislature] must assuredly have intended that it be treated
as a continuing one.‟” Id. at 116 (quoting Toussie v. United States, 397
U.S. 112, 115, 90 S. Ct. 858, 25 L.Ed2d 156 (1970)). In deciding
whether an offense is a continuing one, therefore, this Court will look to
                                    11
         the statutory elements of the offense and determine whether the elements
         of the crime themselves contemplate punishment of a continuing course
         of conduct. See id.

 Adams, 24 S.W.3d at 294-95.

        This court has specifically held:

         Criminal conspiracy is a single offense, and the statute provides that
         although a person may conspire to commit a number of offenses, he or
         she is guilty of only one conspiracy, so long as the multiple offenses are
         the object of the same agreement or continuous conspiratorial
         relationship. T.C.A. §39-12-103(c). By contrast, the legislature
         intended the manufacture, delivery, sale, and possession of controlled
         substances to be separate substantive offenses. See T.C.A. § 39-17-417,
         Sentencing Commission Comments.

        In this case, the indictment specifies the date of each individual offense, including
 dates for each overt act alleged within the conspiracy counts. The evidence at trial was
 also precise as to the date of each controlled buy. The State did not prove more crimes
 than were charged. The State alleged several overt acts in support of the two alternative
 conspiracy counts in counts 21 and 22, and the jury unanimously found Defendant
 Graham guilty of each of the separately charges offenses or one of the lesser-included
 offenses. Therefore, it was unnecessary for the State to elect any particular overt act for
 the continuing offense of conspiracy to sell or deliver more than 26 grams of cocaine
 within 1,000 feet of a school. Defendant is not entitled to relief on this issue.

III.   Batson Challenge

       Relying on Batson v. Kentucky, 476 U.S. 79 (1986), Defendant argues that the
exclusion of the only African-American member of the venire from the jury violated his
constitutional right to equal protection under the law. We disagree.

         The record establishes that Defendant is African-American. At the beginning of
the voir dire, the following exchange took place:

         THE COURT:                         All right, Ms. Skaggs, are you okay
         today?

         MS[.] SKAGGS:                      I have an infection in my eye.

                                              12
THE COURT:                       Okay, are you okay to be able to serve
on a jury or are you under medical treatment?

MS[.] SKAGGS:                        I just finished dealing with - - - trying
to figure out what it is. I just got my stitches out.

THE COURT:                         Can the attorneys approach here just a
second?

*    *     *

THE COURT:                         She doesn‟t look particularly good.

[PROSECUTOR]:                      And she appears to have been asleep
back there.

THE COURT:                        Probably more health issues. I mean I
think we ought to excuse her. She‟s got an infection. I don‟t know if it‟s
catching or - - - I don‟t want the other jurors to be alarmed by that. Do
you have any problem with that? I mean she‟s the only African [-]
American - - -

[GRAHAM‟S COUNSEL]:                Which leads me to the - - what I will
bring to the Court‟s attention after we set the jury or whatever, but - - -

THE COURT:                      I mean she‟s the only African [-]
American and I‟m not trying to use it for that reason but - - -

[PROSECUTOR]:                We had meant to cause to strike her
anyway. She wasn‟t here when - - she was late today. She appears to
have been asleep - - -

THE COURT:                         I can put her under oath - - -

[GRAHAM”S COUNSEL]:                Because of - - - I‟m not - - -

THE COURT:                         Well, the Court is concerned about her
medical situation but on the other hand if you want me to inquire
[further] I can ask the rest of the jury to step out and we can talk to her
individually.

                                     13
[GRAHAM”S COUNSEL]:              Judge, in the long run if the Court
would be kind enough to do that.

THE COURT:                      Okay, I‟ll bring her up. Ms[.] Skaggs,
can you come up here just for a second. I need to ask you to raise your
right hand because you weren‟t in here this morning when I put people
under oath - - -

MS[.] SKAGGS:                     No, sir.

THE COURT:                        - - -for jury selection so if you‟ll raise
your right hand. Do you solemnly swear or affirm that you will answer
truthfully all quest[i]ons touching upon your competency to serve as a
juror in this case.

MS[.] SKAGGS:                     Yes, sir.

THE COURT:                        All right, now I can see obviously your
eye is swollen a great deal. Are you under the care of a doctor?

MS[.] SKAGGS:                     Uh-huh (affirmative).

THE COURT:                        When did - - - did you have an
operation?

MS[.] SKAGGS:                 I had a biopsy and I said the wrong
word. It‟s inflammation. It‟s a mass of inflammation. It‟s not an
infection.

THE COURT:                        All right, when did you have your
surgery?

MS[.] SKAGGS:                     On the 10th.

THE COURT:                        The 10th?      Okay, so that was last
Wednesday?

MS[.] SKAGGS:                     Uh-huh (affirmative), and I had the
stitches removed today.

THE COURT:                        Okay, are you still - - - are you in pain?
                                    14
MS[.] SKAGGS:                    No, it don‟t [sic] even hurt.

THE COURT:                       Well, I‟m just asking. Okay, so you
don‟t have an infection then?

MS[.] SKAGGS:                    No, it‟s inflammation.

THE COURT:                       Are you off work or do you work?

MS[.] SKAGGS:                    No, I go every night.

THE COURT:                       Okay, where are you working?

MS[.] SKAGGS:                    FedEx.

THE COURT:                         Okay, well I guess one of the questions
I ask is, again you said infection but you say it‟s not an infection.

MS[.] SKAGGS:                    That‟s right, I said it wrong. I‟m sorry.

THE COURT:                       No, no, there is a little bit of a
difference.

MS[.] SKAGGS:                    Yeah.

THE COURT:                       Do you feel that you would be able to
serve as a juror in this case?

MS[.] SKAGGS:                    I do[n]‟t see why not.

THE COURT:                        Okay, now have you heard me as I‟ve
talked a little about this case. You came in a little bit late. I know you
weren‟t here when I called - - -

MS[.] SKAGGS:                    No, I - - -

THE COURT:                       Have you heard me as I‟ve introduced
these individuals?

MS[.] SKAGGS:                    Yes.
                                   15
         Ms. Skaggs indicated that she did not know Defendant Graham or Defendant
Murchison or any of the other individuals involved in the case. The prosecutor then
asked if Ms. Skaggs was able to see okay because the case involved “a lot of video”
evidence. Ms. Skaggs responded: “That might be kind of - - you know, I suppose just a
little problem. If I have to read or something like that.” She indicated that she could see
out of one eye and that she only wore reading glasses. The court then conducted a jury-
out hearing regarding the State‟s request to excuse Ms. Skaggs as a juror. Defense
counsel for Defendant Graham objected to the State‟s request to strike Ms. Skaggs noting
that she was the only African-American on the venire.

      In the jury-out hearing, the prosecutor stated the following reason for excluding
Ms. Skaggs as a juror:

      Judge, and I think from my observation today, number one she was late to
      court; one, maybe two individuals out of the entire venire that was late.
      Number two, based on my observation as an officer of the court she
      appeared to be asleep. Now, I know she‟s got a problem with one of her
      eyes but appeared to have both eyes closed during - - - every time I‟d look
      back Judge. Now, she testified she had stitches out today. Based again on
      my observation, there‟s something green seeping out of her eye and it‟s
      swollen quite a bit. When asked at the bench whether she‟d have trouble
      reading she said that she might have trouble reading. Based on all those
      reasons, Judge, that‟s why we would strike her.

The co-prosecutor also said:

        And I would just add that when we were up at the bench and you were
        asking what other jurors were left and who was here to be a juror on the
        case there were several individuals that raised their hand. She didn‟t.
        She seemed completely out of it. She obviously wasn‟t paying attention
        and, you know, can‟t follow instructions.

The trial court then noted that Ms. Skaggs only showed up for court after someone from
the clerk‟s office called her.

      The following exchange then took place:

        [GRAHAM‟S COUNSEL]:                 I would like to say that the
        State‟s excuse is pre-textual and inadequate. General Chitwood
                                            16
indicates that at our bench conference that he was concerned about her
eyesight yet if I am - - - I may be mistaken at this late moment, we have
a juror who complained early on that she had motion sickness and if I‟m
not mistaken that‟s juror number 4 and she‟s still on the panel so we
have someone with some concern about her being able to see. She said
she may close her eyes but she can always listen to the audio. That[]
was what was discussed at the bench. The same thing can apply to the
juror in question now. Also, General Chitwood commented that she
came in late. Judge, again, at this late date I may very well be confused
but if I‟m not mistaken juror number 10, who we just sat, also came in
late because you had to swear her but yet she made the box. I would say
that consequently those two excuses are inadequate because we have
jurors. The juror in question states at [the] bench that she sees without
glasses, she can see out of one of her eye[s]. Mr. Chitwood indicates
that he saw her with her eyes shut. I don‟t know that that‟s any
indication that she was asleep. Certainly that would have been a
question to her. I have no knowledge of that. She answered, came up
and seems quite lively and I don‟t see why she needs to be struck and,
Your Honor, [Defendant Murchison‟s counsel] joined into my objection.

     *       *      *

[MURCHISON‟S COUNSEL]: Your Honor, I have very little to add
other than to say that it was apparent to me that Ms[.] Skaggs was in
complete control of her faculties at the bench conference. She answered
your questions promptly and clearly and thoughtfully and intelligently.

*     *      *

[PROSECUTOR]:                      Number one, Judge, I don‟t think the
defense counsel touched on this, [co-prosecutor‟s] point when you asked
the individuals in the audience who were potential jurors it was my
understanding she did not raise her hands like the others did. She sat
there, either did not understand and I think you asked - - - you had to ask
it twice and then she still did not raise her hand but the other individuals
did. The Court I think can take judicial notice of that fact, that she either
did not understand your question, could not hear your question or was
not paying attention or whatever reason, was the only one of the
potential jurors who was nonresponsive to that. Secondly, the individual
who allegedly has motion sickness, I have asked her twice in voir dire
about that extensively and she said that she could watch it and if it
                                     17
became a problem she‟d raise her hand and I still have concerns about it,
however, I mean that‟s what they are, concerns, but that‟s different than
someone who physically will not be able to read, which is what she
stated at the bench. She‟s going to have trouble reading is what this
juror stated and again, while she was late and another juror was late if
that was all that would not be the reason we were striking her, it‟s the
totality of it. She was late. She was nonresponsive to your questions.
She says she‟d have trouble reading and I think the Court could take
judicial notice of this, she has a swollen eye. She said she just had her
stitches removed today and something is seeping from her eye and based
on all of that, Judge, I would strike any juror who looked like that on the
day of trial.

THE COURT:                   All right, well let me just state a few things for
the record. First of all I did call Ms. Skaggs in the first group of 18. She
was not here when I called her name and I gave it to the clerks and the
clerks informed me that they contacted her and so she appeared later.
The other individual I remember specifically coming in during the early
stages when the first 18 were in the box and she was just a few minutes
later but for just the record I mean I‟m in a position of observing that.
The other thing that I would state too for the record, certainly I think - - -
as I said a moment ago, Ms[.] Skaggs is the only African[-] American
that I saw in the venire and of course both Mr. Graham and Mr.
Murchison are both African[-] American so I do note that for the record
as well. Now, the State has indicated that she was late. I mean I think
it‟s clear from looking at the witness that her right eye, in fact that was
what alerted me to ask questions, call her up individually, was her right
eye is essentially swollen shut. I mean it‟s very puffy and I think both
counsel for the defense would agree with that, would you not, [Graham‟s
counsel]?

[GRAHAM‟S COUNSEL]:                Yes, Judge, it appears puffy to me.

THE COURT:                         And almost to the point where it‟s
closed shut.

[GRAHAM‟S COUNSEL]:                I saw that, Judge, yes.

THE COURT:                     I mean obviously there‟s no picture that
we have here but I mean I want to make sure that I‟m not seeing
something that the attorneys are not seeing as well. The State has
                                      18
        indicated that she was later, had to be called in. Their observations of
        her while she was in court was that she appeared to be asleep, that she
        did not respond and I think that was clear and the Court observed that as
        well when I was asking questions about the remainder of the panel and
        she didn‟t appear to acknowledge that she was a juror until after I‟d
        asked at least twice; maybe three times. I maybe even called her name to
        double check. Also, she has indicated that she - - - I asked her if she
        might have any problems serving and she said she may have trouble
        seeing; again that‟s something that she personally acknowledged. Now,
        I inquired further about glasses and other things but that was a statement
        that she had made. In my opinion the State has set out what I consider to
        be a clear reasonably specific and a challenge reasonably related to a
        particular case to be tried. I mean this is a case that‟s going to involve
        lots of witnesses. It‟s going to go for several days. I mean it‟s not just a
        one day case but at least for another five days; also the fact that there‟s
        going to be a lot of video because we‟ve already talked about that that
        will be involved in this case and in my opinion the defense [sic] has
        established what I consider to be a neutral reason for that and of course -
        --

        *    *      *

        THE COURT:                  The State, excuse me, the State has established
        a neutral reason. Now, I will point out, too, that I mean while I certainly
        acknowledge what [Graham‟s Counsel] said that in a sense because you
        strike the only African [-] American on the panel that in turn it
        establishes a prima facie or at least an inference that there is
        discrimination that‟s occurred, other than that I‟ve not seen anything else
        raised with regard to the way the State has proceeded in this case or
        otherwise that would seem to indicate that the State had a discriminatory
        intent in striking an African [-] American[] from the panel.

       In Batson, the United States Supreme Court held that a state‟s use of peremptory
challenges to intentionally exclude potential jurors of the defendant‟s race violates the
defendant‟s right to equal protection. Batson, 476 U.S. at 89; 106 S.Ct. at 1719. “A
criminal defendant may object to a race-based exclusion of a juror, effected through
peremptory challenges, regardless of whether the defendant and the excluded juror share
the same race.” State v. Carroll, 34 S.W.3d 317, 319 (Tenn. Crim. App. 2000) (citing
Powers v. Ohio, 499 U.S. 400, 415-16, 111 S. Ct. 1364, 1373-74, 113 L. Ed. 2d 411
(1991)).

                                            19
      The procedure for invoking a Batson challenge was discussed in Carroll as
follows:

           Batson provides a three step process for the evaluation of racial
           discrimination claims in jury selection. First the defendant must make a
           prima facie showing that the prosecutor has exercised peremptory
           challenges on the basis of race. Puckett v. Elem, 514 U.S. 765, 767, 115
S. Ct. 1769, 1770-71, 131 L. Ed. 2d 834 (1995); Batson, 476 U.S. at 96-
           98, 106 S. Ct. 1712, 1722-24. If the defendant satisfies this initial
           burden, the burden then shifts to the prosecutor to articulate a race-
           neutral explanation for excluding the venire member in question.
           Puckett, 514 U.S. at 767, 115 S. Ct. 1770-71; Batson, 476 U.S. at 94, 106
S. Ct. 1712, 1721. Third, the trial court must determine whether the
           defendant has met his burden of proving purposeful discrimination.
           Batson, 476 U.S. at 97-98, 106 S. Ct. 1712, 1723-24;
           Hernandez v. New York, 500 U.S. 352, 358-59, 111 S. Ct. 1859, 1865-66,
           114 L. Ed. 2d 395 (1991). In making its determination of whether use of
           a peremptory challenge was discriminatory, the trial court must articulate
           specific reasons for each of its findings. Woodson [v. Porter Brown
           Limestone Co.], 916 S.W.2d [896,] 906 [Tenn. 1996]. The trial court‟s
           findings are imperative for rarely will a trial record alone provide a
           legitimate basis from which to substitute an appellate court‟s opinion for
           that of the trial court. Thus, on appeal, the trial court‟s finding that the
           State excused a venire member for race-neutral reasons will not be
           reversed unless it is clearly erroneous. See Woodson, 916 S.W.2d at 906
           (citations omitted).

 { "pageset": "Sa5f0
                       Carroll, 34 S.W.3d at 319-20.

       As the United States Supreme Court observed in Hernandez v. New York, “[o]nce
a prosecutor has offered a race-neutral explanation for the peremptory challenges
[without prompting] and the trial court has ruled on the ultimate question of intentional
discrimination, the preliminary issue of whether the defendant had made a prima facie
showing becomes moot.” Hernandez, 500 U.S. at 359, 111 S.Ct. at 1866. The issue in
the second step of the Batson process rests upon “the facial validity of the prosecutor‟s
explanation.” Id. at 360, 111 S.Ct. at 1866. “A neutral explanation . . . means an
explanation based on something other than the race of the juror.” Id. “Unless a
discriminatory intent is inherent in the prosecutor‟s explanation, the reason offered will
be deemed race neutral.” Id. In the second phase of the inquiry, the prosecutor‟s

                                                   20
 explanation is not required to be “persuasive or even plausible.” Puckett, 514 U.S. at
 768, 115 S.Ct. at 1771.

        In the case sub judice, the prosecutor offered several explanations for the
 challenge. First, the prosecutor, along with the trial court, noted that Ms. Skaggs was late
 to court. The trial court had observed that Ms. Skaggs did not show up to court until
 someone from the clerk‟s office called her. Second, the prosecutor pointed out that Ms.
 Skaggs appeared to be asleep during voir dire. Third, the prosecutor noted that Ms.
 Skaggs had stitches removed from her eye before court, and there was something green
 seeping out of her eye, which was swollen. Ms. Skaggs had also indicated that she might
 have trouble reading due to her eye-related problems. The co-prosecutor also pointed out
 that when the trial court asked what other jurors were left, and who was there to be a
 juror, Ms. Skaggs did not raise her hand, and she “seemed completely out of it,” that she
 obviously was not paying attention, and “can‟t follow directions.”

      { "pageset": "Sa5f0
                     The determination of a discriminatory intent on the part of the
 prosecutor “largely will turn on evaluation of credibility.” Baston, 476 U.S. at 98 n.21,
106 S. Ct. at 1724 n.21. “In the typical peremptory challenge inquiry, the decisive
 question will be whether counsel‟s race-neutral explanation for a peremptory challenge
 should be believed. There will seldom be much evidence bearing on that issue, and the
 best evidence often will be the demeanor of the attorney who exercises the challenge.”
 Hernandez, 500 U.S. at 365, 111 S.Ct. at 1869.

        We conclude that the prosecutor‟s basis for the use of a peremptory challenge
 against Ms. Skaggs was sufficiently race-neutral to withstand a Batson challenge. The
 trial court accepted this racial neutral reason for exercising a peremptory challenge.
 Determination of a discriminatory intent depended largely on the evaluation of the
 prosecutor‟s credibility in this case. Defendant Murchison has not shown that the trial
 court erred in accrediting the State‟s racially neutral explanation for excusing the
 prospective juror. Defendant is not entitled to relief on this issue.

IV.         Competency of the Confidential Informant to Testify

      Defendant Graham argues that the trial court erred by failing to determine the
 competency of Mr. Dukes, the CI, to testify. However, we find that the trial court did not
 abuse its discretion concerning this issue.

       Rule 601 of the Tennessee Rules of Evidence provide that “[e]very person is
 presumed competent to be a witness except as otherwise provided in these rules or by
 statute.” “Virtually all witnesses may be permitted to testify: children, mentally

                                                 21
incompetent persons, convicted felons.” Tenn. R. Evid. 601, Advisory Commission
Comment. Rule 603 of the Tennessee Rules of Evidence provides that “[b]efore
testifying, every witness shall be required to declare that the witness will testify truthfully
by oath or affirmation, administered in a form calculated to awaken the witness‟s
conscience and impress the witness‟s mind with the duty to do so.” A party may attempt
to impeach a witness by demonstrating his or her impaired capacity either at the time of
the occurrence which is the subject of the testimony or at the time of the testimony.
Tenn. R. Evid. 617; State v. Barnes, 703 S.W.2d 611, 617-18 (Tenn. 1985). “The
question of witness competency is a matter for the trial court‟s discretion, and the trial
court‟s decision will not be overturned absent an abuse of that discretion.” State v. Nash,
294 S.W.3d 541, 548 (Tenn. 2009)(citing State v. Caughron, 855 S.W.2d 526, 538 (Tenn.
1993)).

       In this case Mr. Dukes was presumed to be a competent witness. He was “duly
sworn” and met all of the requirements to testify. During Mr. Dukes‟ direct examination,
defense counsel for Defendants Graham and Murchison requested that the trial court voir
dire Mr. Dukes out of the presence of the jury “with regard to whether the witness is on
drugs or alcohol.” The following exchange took place:

        THE COURT:                         No, I‟m not going to do that.

        [Graham‟s Counsel]:                Thank you, your honor. It just has been
        brought to our attention that he‟s thick-tongued and slow in response.

        THE COURT:                         I mean a witness is, is what a witness
        is, and there‟s no basis for me to make inquiry about that.

       We agree with the trial court. There is nothing in the record to indicate that Mr.
Dukes was incompetent or too intoxicated to testify at trial, and he was presumed
competent to testify. Both Defendant Graham and Defendant Murchison had opportunity
during cross-examination to attempt to impeach Mr. Duke by demonstrating any alleged
incapacity to testify. Neither defense counsel questioned Mr. Dukes about whether he
was under the influence of drugs or alcohol at the time of his testimony. He was merely
asked about his past drug and alcohol use. We note that in his closing statement, counsel
for Defendant Graham said:

        Mr. Dukes struggled with what happened. Mr. Dukes struggles with the
        truth of his life whether he was or wasn‟t consuming alcohol. I think
        Mr. Dukes had a hard time remembering. Lastly Mr. Dukes, his closing
        comments was he reminded us that he would do absolutely anything to
        stay out of jail and its my suggestion he did.
                                              22
       Although Mr. Dukes could not remember some details of the transactions, and his
 memory was refreshed during his testimony with his previous statements, this does not
 preclude him from being a competent witness. His inability to remember certain details
 does not address Mr. Duke‟s competency to testify but goes to the weight and value of
 his testimony, which is reserved for resolution by the trier of fact. “So long as a witness
 is of sufficient capacity to understand the obligation of an oath or affirmation, and some
 rule does not provide otherwise, the witness is competent.” State v. Caughron, 855
S.W.2d 526, 538 (Tenn. 1993); Johnnie W. Reeves v. State, No. M2004-02642-CCA-R3-
 PC, 2006 WL 360380, at *9 (Tenn. Crim. App. Feb. 16, 2006). This issue is without
 merit.

V.    Sufficiency of the Evidence

       Defendant Graham contends that the evidence was insufficient to support his
 convictions for conspiracy to sell more than 26 grams of cocaine within 1,000 feet of a
 school (Count 21) and conspiracy to deliver more than 26 grams of cocaine within 1,000
 feet of a school. He does not challenge the sufficiency of evidence for his remaining
 convictions. We find that the evidence is sufficient beyond a reasonable doubt to support
 the convictions.

       When an appellant challenges the sufficiency of the convicting evidence, the
 standard for review by an appellate court is “whether, after viewing the evidence in the
 light most favorable to the prosecution, any rational trier of fact could have found the
 essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest
 legitimate view of the evidence and all reasonable or legitimate inferences which may be
 drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions
 concerning the credibility of witnesses and the weight and value to be afforded the
 evidence, as well as all factual issues raised by the evidence, are resolved by the trier of
 fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or
 reevaluate the evidence, nor will this court substitute its inferences drawn from the
 circumstantial evidence for those inferences drawn by the jury. Id. Because a jury
 conviction removes the presumption of innocence with which a defendant is initially
 cloaked at trial and replaces it on appeal with one of guilt, a convicted defendant has the
 burden of demonstrating to this court that the evidence is insufficient. State v. Tuggle,
 639 S.W.2d 913, 914 (Tenn. 1982).

       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
 combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
 (Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and
                                             23
„[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.‟” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting State
v. Marable, 203 Tenn. 440, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of review
„is the same whether the conviction is based upon direct or circumstantial evidence.‟”
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009)).

        Conspiracy requires that “two (2) or more people, each having the culpable mental
state required for the offense which is the object of the conspiracy and each acting for the
purpose of promoting or facilitating commission of an offense, agree that one (1) or more
of them will engage in conduct which constitutes such offense.” T.C.A. § 39-12-103(a).
Some overt act in the pursuance of the conspiracy must be proved to have been done by
the defendant or another member of the conspiracy. Id. § 39-12-103(d); State v.
Thornton, 10 S.W.3d 229, 234 (Tenn. Crim. App. 1999).

       To prove the existence of a conspiratorial relationship, the State may show that a
“mutual implied understanding” existed between the parties. State v. Shropshire, 874
S.W.2d 634, 641 (Tenn. Crim. App. 1993). A formal agreement is not necessary. Id.
The conspiracy may be demonstrated by circumstantial evidence and the conduct of the
parties while undertaking the illegal activity. Id. “„Conspiracy implies concert of design
and not participation in every detail of execution.‟” Id. (quoting Randolph v. State, 570
S.W.2d 869, 871 (Tenn. Crim. App. 1978).

       The sale of a controlled substance includes the following elements: (1) that the
defendant sold a controlled substance; and (2) that the defendant acted knowingly.
T.C.A. § 39-17-417(a). “Sale” is a bargained-for offer and acceptance and an actual or
constructive transfer or delivery of the controlled substance. See State v. Holston, 94
S.W.3d 507, 510 (Tenn. Crim. App. 2002). The delivery of a controlled substance
includes the following elements: (1) that the defendant delivered a controlled substance;
and (2) that the defendant acted knowingly. T.C.A. §39-17-417(a). “Delivery” means
the actual, constructive, or attempted transfer from one person to another of a controlled
substance, whether or not there is an agency relationship. T.C.A. § 39-17-402(6). A
“controlled substance” includes any drug, substance, or immediate precursor in Schedules
I through VIII of T.C.A. § 39-17-403 to T.C.A. § 39-17-416. See T.C.A. § 39-17-402(4).
Crack cocaine is a Schedule II controlled substance. T.C.A. § 39-17-408(a), (b)(4). A
person acts knowingly with respect to certain conduct or to circumstances surrounding
the conduct when the person is aware of the nature of the conduct or that the
circumstances exist. T.C.A. § 39-11-302(b). A person acts knowingly with respect to a
result of the person‟s conduct when the person is aware that the conduct is reasonably
certain to cause the result. Id.
                                            24
       In this case, the evidence viewed in a light most favorable to the State establishes
that Defendant Graham and Defendant Murchison conspired to sell or deliver more than
26 grams of cocaine within 1,000 feet of a school zone. Defendant Graham asserts that
there was no “proof of any agreement between himself and co-defendant Bashan
Murchison to sell cocaine within 1,000 feet of a school zone.” However, as stated above
no formal agreement is necessary, and the State may show than a “mutual implied
understanding” existed between the parties. Also, participation in every detail of the
execution of the conspiracy is not necessary.

       Defendant Graham sold Mr. Dukes crack cocaine on September 1, 10, 15, and 26,
2011. He also introduced Defendant Murchison to Mr. Dukes as a drug supplier. When
Mr. Dukes contacted Defendant Graham about a fifth buy on October 12, 2011,
Defendant Graham did not have the full amount of cocaine that Mr. Dukes requested.
Defendant Graham then contacted Defendant Murchison to arrange a transaction between
Defendant Murchison and Mr. Dukes. Mr. Dukes spoke with Defendant Murchison over
the phone about purchasing 21 grams of cocaine for $2,000. Mr. Dukes only had $1,800
for the purchase, and Defendant Graham agreed to cover the rest. Mr. Dukes and
Defendant Graham then left the house on Broadview Avenue where they had met and
drove to a carwash on Lynn Garden Drive to meet Defendant Murchison. The car wash
is located within 1,000 feet of Andrew Jackson Elementary School. While at the
carwash, Mr. Dukes got into the vehicle with Defendant Murchison and gave him $2,000
for crack cocaine. Defendant Graham waited outside during the transaction and washed
Defendant Murchison‟s vehicle. Agent Scott testified that the total weight of the crack
cocaine purchased on October 12, 2011, was 26.34 grams.

       On October 17, 2011, Mr. Dukes arranged for a sixth controlled drug buy. He
spoke with Defendant Graham by phone about purchasing 21 grams of crack cocaine for
$2,000, which Mr. Dukes felt was too expensive. Mr. Dukes then called Defendant
Murchison to negotiate a price for the cocaine. Mr. Dukes spoke to Defendant Graham
again and Graham indicated that if Mr. Dukes “bought two ounces sitting at 24 grams
[Mr. Dukes would] only have to pay $1,800 a piece.” Defendant Graham and Mr. Dukes
also discussed that the two ounces would be purchased from Defendant Murchison. Mr.
Dukes specifically testified that the numbers given to him by Defendant Graham came
from Defendant Murchison. Mr. Dukes later met Defendant Murchison at the IGA
parking lot on West Sullivan Street, and Defendant Murchison got into the car with Mr.
Dukes and sold him crack cocaine. Agent Norman testified that the cocaine purchased
weighed 20.93 grams.

      A seventh controlled buy was arranged between Defendant Graham and Mr.
Dukes on October 24, 2011. The two discussed Defendant Murchison‟s cocaine prices
                                            25
and amounts, and at Defendant Murchison‟s request, Mr. Dukes drove to the Perfect Pair,
a business owned by Defendant Murchison. Defendant Graham arrived at the business
after Mr. Dukes. Mr. Dukes then gave Defendant Murchison $1,950 in exchange for
crack cocaine. Defendant Murchison gave the cocaine to Defendant Graham who later
delivered it to Mr. Dukes at the house on Broadview Avenue. Agent Holloway testified
that the cocaine purchased on October 24, 2011, weighed 25.31 grams.

        A final buy took place on November 7, 2011. Mr. Dukes first called Defendant
Graham who did not answer his phone. Mr. Dukes then spoke with Defendant
Murchsion, and he later met Defendant Murchison again at the Perfect Pair. Mr. Dukes
purchased a one-half ounce “chunk” of crack cocaine for $1,000. Since Defendant
Murchison did not have the full amount of crack cocaine that Mr. Dukes wanted to buy,
Mr. Dukes called Defendant Graham and negotiated another drug transaction in
Defendant Murchison‟s presence. Defendant Graham offered to sell Defendant
Murchison 22 rocks of crack cocaine for $1,700. Mr. Dukes then overheard Defendant
Murchsion talking to Defendant Graham. Mr. Dukes later drove to the carwash on Lynn
Garden Drive and met Defendant Murchison. He sold Mr. Dukes an additional 22 rocks
of cocaine for $900. Mr. Dukes testified that he knew the rocks of cocaine came from
Defendant Graham due to the “way it looked.” He noted that the 22 rocks that Mr. Dukes
had purchased from Defendant Graham were individually wrapped. Agent Bleakley
testified that the “larger piece” of the substance purchased on November 7, 2011,
weighed 6.62 grams and tested positive for cocaine. The substance in two “small corner
bags” had a gross weight, including packaging, of 8.69 grams.

       Defendant Graham relies on State v. James Simonton, No. E2006-01529-CCA-R3-
CD, 2007 WL 3379791 (Tenn. Crim. App. Nov. 15, 2007) in support of his argument that
the evidence was insufficient to support his conspiracy convictions. However, the
defendant in Simonton never possessed any drugs or took an active part in the purchase,
sale or delivery of cocaine. Nor did he communicate with anyone regarding the sale or
delivery of drugs. This court held that the “facts simply do not establish a „mutual
implied understanding‟” between the Appellant and his alleged co-conspirators to sell
crack cocaine.” Id. at *8. In the present case, Defendant Graham personally sold cocaine
to Mr. Dukes on several occasions, and he communicated with Defendant Murchison
about selling cocaine to Mr. Dukes. He was also present for the buy between Mr. Dukes
and Defendant Murchison at the carwash on October 12, 2011. Defendant Graham
discussed Defendant Murchison‟s drug prices with Mr. Dukes, and he essentially acted as
a drug courier between Defendant Murchison and Mr. Dukes.

      Defendant Graham also suggests that his conspiracy convictions are insufficient
because the State relied solely on the uncorroborated testimony of Mr. Dukes whom he
claims is an accomplice to the offenses. First, we note that the conspiracy convictions
                                          26
 did not rest solely on the uncorroborated testimony of Mr. Dukes. There was testimony
 by officers involved in the buys and recordings of the communications between Mr.
 Dukes, Defendant Graham, and Defendant Murchison to establish the conspiracy. There
 was also evidence of the actual crack cocaine that was purchased by Mr. Dukes from
 Defendant Graham and Defendant Murchison which was tested by TBI forensic chemists.
 In any event, Mr. Dukes does not qualify as an accomplice or one who could have been
 indicted for conspiracy to sell or deliver cocaine within 1,000 feet of a school. See
 Brown v. State, 557 S.W.2d 926 (Tenn. Crim. App. 1977)(“[A] purchaser is not an
 accomplice of the seller, not being chargeable with the same offense.”). This court has
 specifically held that a confidential informant is not an accomplice. Therefore, their
 testimony requires no corroboration. See State v. Steve Edward Houston, No. 01C01-
 9606-CC-00280, 1997 WL 351139, at *1 (Tenn. Crim. App. June 26, 1997); and State v.
 Cynthia Diane Southall, No. 01C01-9304-CR-00143, at *2 (Tenn. Crim. App. March 14,
 1995).

       The evidence is sufficient to support Defendant Graham‟s convictions for
 conspiracy. Defendant is not entitled to relief on this issue.

VI.   Sentencing

      Defendant challenges both the length of his sentences and the trial court‟s order of
 consecutive sentencing.

         Appellate review of the length, range, or manner of service of a sentence imposed
 by the trial court are to be reviewed under an abuse of discretion standard with a
 presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). In
 sentencing a defendant, the trial court shall consider the following factors: (1) the
 evidence, if any, received at the trial and the sentencing hearing; (2) the presentence
 report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
 the nature and characteristics of the criminal conduct involved; (5) evidence and
 information offered by the parties on enhancement and mitigating factors; (6) any
 statistical information provided by the administrative office of the courts as to sentencing
 practices for similar offenses in Tennessee; (7) any statement by the appellant in his own
 behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code Ann. §§ 40-
 35-102, -103, -210; see also Bise, 380 S.W.3d at 697-98. The burden is on the appellant
 to demonstrate the impropriety of his sentence. See Tenn. Code Ann. § 40-35-401,
 Sentencing Comm‟n Cmts.

       In determining a specific sentence within a range of punishment, the trial court
 should consider, but is not bound by, the following advisory guidelines:

                                             27
        (1) The minimum sentence within the range of punishment is the
        sentence that should be imposed, because the general assembly set the
        minimum length of sentence for each felony class to reflect the relative
        seriousness of each criminal offense in the felony classifications; and

        (2) The sentence length within the range should be adjusted, as
        appropriate, by the presence or absence of mitigating and enhancement
        factors set out in §§ 40-35-113 and 40-35-114.

T.C.A. § 40-35-210(c).

        Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see
also Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our
supreme court has stated that “a trial court‟s weighing of various mitigating and
enhancement factors [is] left to the trial court‟s sound discretion.” Carter, 254 S.W.3d at
345. In other words, “the trial court is free to select any sentence within the applicable
range so long as the length of the sentence is „consistent with the purposes and principles
of [the Sentencing Act].‟” Id. at 343 (emphasis added). Appellate courts are “bound by a
trial court‟s decision as to the length of the sentence imposed so long as it is imposed in a
manner consistent with the purposes and principles set out in sections -102 and -103 of
the Sentencing Act.” Id. at 346.

       The applicable sentencing range for a Range I offender convicted of: a Class A
felony is 15 to 25 years; a Class B felony is 8 to 12 years; and a Class C felony is 3 to 6
years. T.C.A. § 40-35-112(a)(1)-(3). The trial court imposed the highest sentence within
each range for each of Defendant‟s convictions.

      The trial court stated on the record its findings regarding applicable enhancement
and mitigating factors. The trial court found three enhancement factors applicable to
Defendant Graham: (1) that the defendant has a previous history of criminal convictions
or behavior, in addition to those necessary to establish the appropriate range; (2) that the
defendant was a leader in the commission of an offense involving two (2) or more
criminal actors; and (3) that the defendant had no hesitation about committing a crime
when the risk to human life was high. T.C.A. § 40-35-114 (1), (2), and (10).

       In Bise our supreme court held:

        We hold, therefore, that a trial court‟s misapplication of an enhancement
        or mitigating factor does not invalidate the sentence imposed unless the
        trial court wholly departed from the 1989 Act, as amended in 2005. SO
                                             28
        long as there are other reasons consistent with the purposes and
        principles of sentencing, as provided by statute, a sentence imposed by
        the trial court within the appropriate range should be upheld.

Bise, 380 S.W.3d at 706 (emphasis added). In its conclusion, the supreme court pointed
out that in sentences involving misapplication of enhancement factors (even in those
cases where no enhancement factor actually applies) the sentences must still be affirmed
if the sentences imposed are within the appropriate range, and the sentences are in
compliance with statutory sentencing purposes and principles. Id. at 710.

       Our General Assembly has enacted twenty-five (25) statutory sentencing
enhancement factors; however, they are not binding upon the trial courts. T.C.A. § 40-
35-114 (Supp. 2015). The standard of review established in Bise provides that the
minimum sentence can be imposed even if the trial court correctly applies all twenty-five
enhancement factors, or the maximum sentence imposed even if no statutory
enhancement factors are applicable, as long as the sentence is within the correct range
and the sentence complies with other sentencing purposes and principles. Accordingly,
appellate review of enhancement factor issues is mostly unnecessary when reviewing the
length of a sentence.

       Having reviewed the record before us, we conclude that the trial court clearly
stated on the record its reasons for the sentences imposed, and all of Defendant‟s
sentences are within the appropriate ranges. The record reflects that the trial court
considered the purposes and principles of the Sentencing Act. Therefore, the trial court‟s
imposition of the maximum sentences is presumed reasonable.

       Our supreme court has also extended the standard of review enunciated in State v.
Bise, abuse of discretion with a presumption of reasonableness, to consecutive sentencing
determinations. State v. Pollard, 432 S.W.3d 851, 860 (Tenn. 2013). Tennessee Code
Annotated section 40-35-115 sets forth the factors that are relevant in determining
whether sentences should run concurrently or consecutively. The trial court may order
consecutive sentences if it finds by a preponderance of the evidence that one or more of
the seven statutory factors exist. Id. § -115(b). Imposition of consecutive sentences must
be “justly deserved in relation to the seriousness of the offense.” T.C.A. § 40-35-102(1).
The length of the resulting sentence must be “no greater than that deserved for the
offense committed.” T.C.A. § 40-35-103(2).

       Tennessee Code Annotated section 40-35-115(b) provides that a trial court may
order sentences to run consecutively if it finds any one of the following criteria by a
preponderance of the evidence:

                                           29
        (1) The defendant is a professional criminal who has knowingly devoted
        the defendant‟s life to criminal acts as a major source of livelihood;

        (2) The defendant is an offender whose record of criminal activity is
        extensive;

        (3) The defendant is a dangerous mentally abnormal person so declared
        by a competent psychiatrist who concludes as a result of an investigation
        prior to sentencing that the defendant‟s criminal conduct has been
        characterized by a pattern of repetitive or compulsive behavior with
        heedless indifference to consequences;

        (4) The defendant is a dangerous offender whose behavior indicates little
        or no regard for human life, and no hesitation about committing a crime
        in which the risk to human life is high;

        (5) The defendant is convicted of two (2) or more statutory offenses
        involving sexual abuse of a minor with consideration of the aggravating
        circumstances arising from the relationship between the defendant and
        victim or victims, the time span of defendant‟s undetected sexual
        activity, the nature and scope of the sexual acts and the extent of the
        residual, physical and mental damage to the victim or victims;

        (6) The defendant is sentenced for an offense committed while on
        probation;
        or

        (7) The defendant is sentenced for criminal contempt.

T.C.A. § 40-35-115(b).

        In Pollard, the court reiterated that “[a]ny one of these grounds is a sufficient basis
for the imposition of consecutive sentences.” 432 S.W.3d at 862. “So long as a trial
court properly articulates its reasons for ordering consecutive sentences, thereby
providing a basis for meaningful appellate review, the sentences will be presumed
reasonable and, absent an abuse of discretion, upheld on appeal.” Id.; Bise, 380 S.W.3d
at 705.

       In this case, the trial court found two statutory factors, either of which alone would
be sufficient to support the imposition of consecutive sentencing. The trial court found
that Defendant was a professional criminal who has knowingly devoted his life to
                                              30
criminal acts as a major source of livelihood and that Defendant was an offender whose
record of criminal activity is extensive. With regard to the court‟s finding that Defendant
was a professional criminal, the trial court found:

        I base that on a couple of factors. At least during the time period that
        this was occurring, his statement that he‟s filed with the presentence
        report indicates that he was doing what he could to take care of his
        family. Based on his mother‟s testimony here is he was working in law
        [sic] care of course that wouldn‟t be what he was doing during that point
        in time. There‟s no indication in the presentence report that that‟s what
        he was doing during the time period that this occurred and we‟re not just
        talking about a little amount of cocaine. I mean we‟re talking about a
        significant amounts of money involved. The evidence that I heard at
        trial, looking at the presentence report, starting out at $1,000, nine days
        later 12-50, five days later 12-70, eleven days later 2300, sixteen days
        later another $1950.00. Now this is with just the CI, just the ones that
        the State was involved with. I find it very hard to believe that the only
        time that he sold and/or delivered cocaine was during the time - - - was
        only to the CI. Anyway, but even just looking at the CI, I mean he was
        doing it and I think all this seems to show to me that he was doing it on a
        regular basis and he was doing it as the substantial means of livelihood
        to himself. I mean he may have only been making $200.00 every
        transaction. He may have had to borrow money still from his mother but
        that doesn‟t mean that he wasn‟t using it as a - - - I mean he moved to
        Tennessee to go into business and I agree with what the State said. I
        mean he went into business so I do find that one.

Concerning the finding that Defendant was an offender whose record of criminal activity
is extensive, the trial court further found:

        . . . criminal activity doesn‟t just have to be the one prior conviction. It
        can be in this series of incidents that we‟re talking about here. And
        again, we‟re not talking about little amounts of cocaine. I mean these
        offenses are .5 grams or more but I mean if you look at the amounts
        involved in this case, I mean 20 grams, 25 grams, 24 grams, 26 grams, 9
        grams, I mean we‟re talking about significant amounts of cocaine that
        was being delivered and/or sold or facilitated by this defendant. We‟re
        talking about seven separate incidents and so I find by a preponderance
        of the evidence that he has an extensive record of criminal activity. I
        mean seven separate incidents in a period of time involving less than two
        months so I find that and as a result of that I find that consecutive
                                            31
        sentencing is appropriate and I find, too, that it‟s frankly reasonably
        related to the severity of the offenses that have been committed. Cocaine
        is, the sale and use of cocaine is a scourge on our communities and the
        children in our communities and the adults in our communities so I find,
        again, that it‟s reasonably related to what occurred.

The record supports the trial court‟s findings. Defendant‟s employment history is
somewhat sporadic and does not negate the finding of this factor See State v. Gregory
Davis, No. W1999-02113-CCA-R3-CD, 2000 WL 298746, at *7 (Tenn. Crim. App.,
Mar. 15, 2000)(“[T]he appellant dropped out of school and has a sporadic employment
record coupled with an extensive criminal record consisting primarily of theft and
burglary offenses.”). At the time of the offenses in this case, the presentence report does
not indicate that Defendant Graham was employed. He reported that his last job prior to
the offenses in this case was with Family Wholesale in Fayetteville, North Carolina from
November 2009 to January 2010. Defendant reported that he left the job because he was
“laid off.” Defendant also reported working for Goodyear in Fayetteville, North Carolina
from November of 2006 until July of 2008 and indicated that his reason for leaving was
that he was also “laid off.” Prior to that, Defendant reported that he worked for
McDonald‟s in North Carolina from July 2002 until November 2006 when he went to
work for Goodyear. The presentence report indicates that Defendant‟s employment
information was “unverified.” The report further indicates that Defendant Graham was
involved in the distribution of drugs dating back to May of 2008 when he was convicted
in North Carolina of cocaine possession and “maintaining [a] dwelling” for drug activity.

       Additionally, Defendant admitted that he sold cocaine in order to provide for his
family. See State v. Marques Sanchez Johnson, No. M2012-00163-CCA-R3-CD, 2012
WL 5188136, at *4 (Tenn. Crim. App., Oct. 18, 2012)(Trial court correctly found that
defendant was a professional criminal who had knowingly devoted his life to criminal
acts as a major source of livelihood. “Indeed, there was testimony in the record that
[defendant] committed the thefts in part to provide for himself and his family.”). We also
note that in the presentence report, Defendant Graham reported that he had never used
cocaine and that he only sold the drug.

        The trial court also correctly found that Defendant Graham‟s record of criminal
activity is extensive. This factor alone supports consecutive sentencing. “This factor has
been interpreted to include not only the convictions presently before the sentencing court
but also prior offenses.” State v. Palmer, 10 S.W.3d 638, 647-49 (Tenn. Crim. App.
1999). As noted above, in 2009 Defendant Graham was convicted of the possession of
cocaine and “maintaining [a] dwelling” for the use of the sale of controlled substances.
The offenses occurred in May of 2008. In the present case, Defendant was convicted of
eight additional felony drug-related offenses. Therefore, he had a total of ten felony
                                            32
drug-related offenses, and he is an offender with an extensive criminal history. See State
v. Cummings, 868 S.W.2d 661, 667 (Tenn. Crim. App. 1992)(Consecutive sentencing
upheld where a defendant with no criminal history was convicted of eight offenses in a
single trial based on a finding that his record of criminal activity was extensive.).

        Defendant Graham also argues that the trial court erred by ignoring the principles
of “sentence entrapment” in imposing partial consecutive sentences in this case. This
court addressed the issue of “sentence entrapment” in State v. John Derrick Martin, No.
1C01-9502-CR-00043, 1995 WL 747824 (Tenn. Crim. App., Dec. 19, 1995). In Martin,
the trial court ordered the defendant‟s four drug convictions to run consecutively to each
other, and an unrelated Kentucky sentence, for an effective sentence of forty years. On
appeal this Court concluded that although the defendant qualified as a professional
criminal and committed the offenses while on probation, the defendant‟s forty-year
sentence for the drug offenses was not reasonably related to the severity of the four
crimes. This court held:

        Because these were controlled buys, the officers dictated the number of
        counts. As such, the severity of the crimes could vary significantly
        depending upon the specific number of buys the officers chose to
        conduct and the amounts purchased in each buy. For this reason, we are
        of the opinion that a total sentence of twenty years for the drug cases is
        appropriate. Therefore, we modify the consecutive nature of the
        sentences such that the two ten-year sentences on similar counts one and
        two will run concurrently with each other and concurrently with all of
        the other counts including the two misdemeanor offenses. The
        remaining sentences will run consecutively to each other.

Defendant Graham further relies on State v. Richard Lynn Norton, No. E1999-00878-
CCA-R3-CD, 2000 WL 1185384 (Tenn. Crim. App., Aug. 22, 2000) and State v. William
Lewis Houston, No. M1999-01430-CCa-R3-CD, 2000 WL 1793088 (Tenn. Crim. App.
Dec. 7, 2000) in support of his argument. However, as pointed out by the State, all of
these cases precede the Tennessee Supreme Court‟s decisions in Bise and Pollard, which
impose greater appellate deference to a trial court‟s sentencing determinations. In any
event, these three cases do not undermine the imposition of partial consecutive
sentencing in this case and Defendant Graham‟s thirty-seven-year sentence.

       In Norton, the defendant was convicted of three drug offenses and received three
consecutive sentences. Relying on Martin, the panel in Norton reduced the defendant‟s
sentence from thirty-six to twenty-four years reasoning that the “imposition of three
consecutive sentences would permit investigating officers to dictate the length of a
sentence based upon the number of controlled buys they arrange and the amounts
                                           33
purchased. Norton, 2000 WL 1185384, at *9. In Houston, the defendant was convicted
of eight drug offenses and one count of aggravated assault. He received an effective
seventy-two-year sentence. Based on Martin and Norton, this court concluded that the
defendant should serve four of his sentences rather than six consecutively reducing the
effective term of seventy-two years to forty-six years. This court further said:

        We recognize that this sentence is higher than those imposed in Norton
        and Martin. However, this defendant‟s drug and other criminal activity
        is more egregious. Two of the cases involved well over 26 grams of
        cocaine; namely, 49.1 grams and 80.5 grams. Five other cases involved
        well over 0.5 grams, namely, 1.9 grams, 6.7 grams, 13.9 grams, 20.3
        grams and 17.2 grams. The counterfeit cocaine case was supposed to
        involve two ounces of cocaine. Furthermore, the evidence in this case
        reveals that defendant had drug contacts across the United States. We
        conclude that an effective sentence of forty-six years is appropriate
        under all the circumstances.

Houston, 2000 WL 1793088, at *13.

       In this case, given the number of offenses as well as the amount of drugs involved
in the offenses, Defendant Graham‟s thirty-seven year sentence is reasonably related to
the severity of the offenses as specifically found by the trial court. Each of the controlled
buys in this case involved well over .5 grams of cocaine, and four of the buys involved
well over twenty grams. Defendant Graham also stated his intent in one of the recordings
to obtain crack cocaine from someone in North Carolina. This issue is without merit.

      We conclude that the trial court did not abuse its discretion in sentencing
Defendant. Accordingly, the judgments of the trial court are affirmed.


                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE




                                             34